11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 28 July 2022 is acknowledged.
Claims 9-16 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2022.
Claims 1-8 are under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which indicate a filing date of 27 July 2018.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejections below because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
 Therefore, the effective filing date of the instant application is 26 July 2019.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pang et al. 
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al.(WO2019134388; filed 12 September 2018).  
Pang et al. disclose devices are known in the art comprising a first substrate comprising a first hydrophobic layer , i.e. substrate A, and a second substrate comprising a second hydrophobic layer, i.e. counter substrate B, wherein the first substrate and layer faces the second substrate and layer, separated by a space through which droplets are transported (e.g. Entire Pang reference and especially para 0036-0043, pg. 8-10; Fig. 3). 
Furthermore, Pang et al. teach the first substrate, i.e. substrate A,  comprises a base substrate 100; an insulating layer 615 and a hydrophobic layer 616(e.g. Entire Pang reference and especially para 0036-0043, pg. 8-10; Fig. 3).
Furthermore, Pang et al. teach the first substrate, i.e. substrate A,  comprises multiple electrodes comprising associated circuits, including first electrodes 301-303 that connect with  top electrode 200, which is transparent,  that facilitates driving a droplet along, i.e. driving circuit, and second electrodes 311-313 that are associated with electrode 710 and a photosensor 900 to detect the presence of a droplet, i.e. addressing circuit. Furthermore, Pang et al. teach each droplet driving unit comprises two transistors, each comprising gate, source and drain electrodes (e.g. Entire Pang reference and especially para 0037-0038, pg. 7-8; 0040-0044, pg. 9-10; transparent electrode 200as in para 0056,pg. 13; para 0082,pg. 22; Fig. 1-4).
Furthermore, Pang et al. teach the first substrate, i.e. substrate A,  comprises additional insulating layer 610, which covers source electrodes 312 and 313 and insulating layers 611 and 613 which cover photosensor 900  as well as common electrodes 800  and 810(e.g. Entire Pang reference and especially para 0050-0055,pg.12-13).
 Furthermore, Pang et al. teach the second substrate, i.e. substrate B,  comprises a base substrate 101 , a hydrophobic layer 102  and an electrode 400 that provides a ground voltage, i.e. reference electrode (e.g. Entire Pang reference and especially para 0043, pg. 10; Fig. 3).
Furthermore, Pang et al. teach a layered structure comprising transparent electrode 200 lying above the photosensor structure which comprises a top electrode 800, photosensor 900  and a bottom electrode 313/700  and facilitates the conversion of light energy into electrical signal , i.e. photoelectric conversion (e.g. Entire Pang reference and especially para 0046, pg. 11;  para 0056,pg. 13; para 0060, pg. 15-16; Fig.1-3, 5).
Pang et al. also teach embodiments  wherein the photosensor system on the bottom substrate comprises biased voltage lines (e.g. para 0046-0047, pg. 11; Fig.1-3, 5).
Furthermore, Pang et al. teach their devices comprise a plurality of droplet driving units, each unit comprising a plurality of gate lines 600, a plurality of driving lines 500 and a plurality of detecting lines 710. As indicated in Fig. 7-9, Pang et al. teach their devices comprise at least a single driving line for each detecting line (e.g. Entire Pang reference and especially para 0058,pg. 14; Fig. 7-9).
Furthermore, Pang et al. teach  contact electrodes and source electrodes may reside in the same layer (e.g. Entire Pang reference and especially para 0071, pg. 20).
Furthermore, Pang et al. teach their devices may further comprise a photo-sensing circuit configured to receive signals detected by the photosensor; and an electrode driving circuit configured to provide a driving signal to the first electrode (e.g. para 0082,pg. 22).


 Regarding the term “addressing circuits”:
 The instant specification does not expressly define this term. However, the instant disclosure teaches embodiments wherein addressing circuits are involved in detecting the position of a droplet (e.g. para 0021,pg. 3 of 17 pages).
Therefore, as Pang et al. teach devices comprising a plurality of photosensors and associated circuits which function to detect the presence of a droplet in a plurality of droplet driving units, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the devices of Pang et al.  comprising multiple electrodes and lines , i.e. circuits, that facilitate driving and detecting droplets to include a photo-sensing circuit configured to receive signals detected by the photosensor; and an electrode driving circuit configured to provide a driving signal to the first electrode as taught in another embodiment of Pang et al. (e.g. para 0082,pg. 22) as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a digital microfluidic chip.
Therefore, the combined teachings of Pang et al. render obvious claim 1.
As Pang et al. teach their devices comprising a driving electrode system on a first bottom substrate and a reference electrode system on the facing counter substrate(e.g. Entire Pang reference and especially para 0043, pg. 10; Fig. 3),  the combined teachings of Pang et al. render obvious claim 2.
Furthermore, as Pang et al. teach a layered structure comprising top transparent electrode 200;  and photoelectric conversion structure comprising  top electrode 800,the photosensor 900 and a bottom electrode 313/700  and facilitates the conversion of light energy into electrical signal , i.e. photoelectric conversion (e.g. Entire Pang reference and especially para 0037-0038, pg. 7-8; 0040-0044, pg. 9-10; para 0046, pg. 11;  transparent electrode 200 as in para 0056,pg. 13; para 0060, pg. 15-16; Fig.1-3, 5),  the combined teachings of Pang et al. render obvious claim 3.
Furthermore, as Pang et al. teach contact electrodes and source electrodes may reside in the same layer (e.g. Entire Pang reference and especially para 0071, pg. 20),  the combined teachings of Pang et al. render obvious claim 4.
Furthermore, as Pang et al. teach circuits comprising connected electrodes (e.g. Fig. 1-6), the combined teachings of Pang et al. render obvious claim 5.
Furthermore, as Pang et al. teach layered structure such that an orthographic projection of the first electrode 200 on the first base substrate 100 covers an orthographic projection of the photosensor 900 on the first base substrate 100 (e.g. Entire Pang reference and especially para 0056,pg. 13), the combined teachings of Pang et al. render obvious claim 6.
Furthermore, as Pang et al. teach each droplet driving unit on the bottom substrate comprises two transistors, each comprising gate, source and drain electrodes as well as a third insulating layer (e.g. Entire Pang reference and especially para 0037-0038, pg. 7-8; 0040-0044, pg. 9-10; multiple insulating layers and connections as in para 0050-0056,pg.12-13; para 0082,pg. 22; Fig. 1-4), the combined teachings of Pang et al. render obvious claim 7.
 Furthermore, as Pang et al. also teach embodiments  wherein the photosensor system on the bottom substrate comprises biased voltage lines (e.g. para 0046-0047, pg. 11; Fig.1-3, 5), the combined teachings of Pang et al. render obvious claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 11,103,868
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,103,868 in view of Pang et al.(WO2019134388; filed 12 September 2018). 
Claims 11-9 of U.S. Patent No. 11,103,868  do not expressly teach all the features of the claimed invention, such as a plurality of addressing circuits, a photoelectric conversion layer or transistors.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Pang et al. render obvious claims 1-8. 
Therefore, as claims 1-9 of U.S. Patent No. 11,103,868 and Pang et al. both  disclose droplet driving microfluidic chips, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-9 of U.S. Patent No. 11,103,868 and to include the teachings of Pang et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a digital microfluidic chip.

U.S.Patent No. 11,219,900
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,219,900. 
Although the claims at issue are not identical, they are not patentably distinct from each other because like the instant invention, claims 1-20 of U.S. Patent No. 11,219,900 recite devices and systems comprising  two substrates facing each other, each comprising a hydrophobic layer, as well as a plurality of driving circuits associated with a first electrode and a plurality of detecting circuits associated with a photosensor, i.e. a photoelectric conversion component. Furthermore, claims 1-20 of U.S. Patent No. 11,219,900 also recite devices that further comprise insulating layers  and transistors comprising gate, source and drain  electrodes. 




U.S.Patent No. 11,351,546
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,351,546 in view of Pang et al.(WO2019134388; filed 12 September 2018). 
Claims 1-18 of U.S. Patent No. 11,351,546 do not expressly teach all the features of the claimed invention, such as a plurality of addressing circuits, a photoelectric conversion layer or transistors.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Pang et al. render obvious claims 1-8. 
Therefore, as claims 1-18 of U.S. Patent No. 11,351,546 and Pang et al. both  disclose droplet driving microfluidic chips, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-18 of U.S. Patent No. 11,351,546 and to include the teachings of Pang et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a digital microfluidic chip.





U.S.Patent No. 11,400,448
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,400,448 in view of Pang et al.(WO2019134388; filed 12 September 2018). 
Claims 1-20 of U.S. Patent No. 11,400,448 do not expressly teach all the features of the claimed invention, such as a plurality of addressing circuits, a photoelectric conversion layer or transistors.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Pang et al. render obvious claims 1-8. 
Therefore, as claims 1-20 of U.S. Patent No. 11,400,448 and Pang et al. both  disclose droplet driving microfluidic chips, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20 of U.S. Patent No. 11,400,448  and to include the teachings of Pang et al.  as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a digital microfluidic chip.





Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639